On appeal to this court from a judgment of the district court of Bryan county a supersedeas bond was filed, executed by the plaintiffs in error, Dave Summers and J.A. Alderson, as principals, and J.J. Gibson and H.H. Chaffin, as sureties, to stay said judgment.
On the 21st day of July, A.D. 1915, there was judgment of this court against the appellants; *Page 283 
and motion has been filed herein for judgment against the sureties on such supersedeas bond. By virtue of the provisions of chapter 249, Session Laws 1915, as construed in Long v. Lang, 49 Okla. 342, 152 P. 1078, the motion is sustained.
Judgment is therefore entered in this court against J.J. Gibson and H.H. Chaffin, as sureties, in the sum of $758.50, together with interest thereon at the rate of 6 per cent. per annum from the 21st day of July, 1915, until paid, and all costs of the action.
By the Court: It is so ordered.